DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (20110266371) in view of Hammarth et al. (20040050962) and Collins (20180221897).
Regarding claim 1, Fontaine discloses a pressurized construction adhesive applicator system comprising: a canister (par. 0018) having a volume; a liquid in the volume (par. 0018); an applicator wand (the apparatus shown in Fig. 5) having a body 
Fontaine DIFFERS in that it does not disclose a one-part curable construction adhesive in the volume; a lid forming a seal with said canister; and a pressurant in the volume in an amount sufficient to urge said one-part curable construction adhesive from the volume and out of a nozzle of said applicator as an extruded bead with depression of said trigger; wherein the construction adhesive that can be applied to vertical surfaces without foaming, solvents, or resort to mechanical pumps. 
In regard to the adhesive, lid, and pressurant, attention, however, is directed to the Hammart reference, which discloses a one-part curable construction adhesive in a volume (par. 0031; Fig. 2); a lid (125 and 120) forming a seal with a canister (105); and a pressurant (115) in the volume in an amount sufficient to urge said one-part curable construction adhesive from the volume and out of a nozzle (215) of an applicator (200) with depression of a trigger (360); wherein the construction adhesive can be applied to vertical surfaces without foaming (Hammarth does not disclose that foaming is required to use the invention), solvents (Hammarth teaches that water-based adhesive may be used instead of solvent-based adhesives in par. 0031), or resort to mechanical pumps (Hammarth teaches using a propellant instead of a pump in par. 0011).

In regard to the extruded bead, attention is directed to the Collins reference, which discloses an applicator nozzle that is design to extrude a bead (par. 0095 and 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Collins reference by configuring the nozzle to dispense an extruded bead for the purpose of adapting the dispenser for use in applications that require the application of a bead to a surface (par. 0093 and 0095 of Collins).
Regarding claim 2, said canister is formed of steel (par. 0029 of Hammarth).
Regarding claim 3, the volume is between 1 and 10 liters (par. 0008 of Hammarth).
Regarding claim 9, said pressurant is preloaded in the volume and no mechanical pump is in fluid communication with said one-part construction adhesive (Fig. 2 of Hammarth).
Regarding claim 13, said canister further comprises at least one barrier between said one-part4ITW-0183US-67132-US construction adhesive and said pressurant of: a bag (110 of 
Regarding claim 19, the body of said applicator wand engages a barrel (1709 of Collins) that terminates in the nozzle (1707 of Collins), said applicator wand further comprising a needle (1739 of Collins) that engages the body and extends into an aperture in the barrel (Fig. 17 of Collins), a product flow knob (1735 of Collins) mechanically coupled to the needle and configured to meter product flow from the barrel (par. 0105 of Collins), wherein depression of the trigger brings said one-part curable construction adhesive from said container into the body for ejection from the nozzle of the barrel at a rate dictated by the knob (par. 0105 of Collins).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Poppe et al. (20160199862).
Regarding claim 4, the modified Fontaine DIFFERS in that it does not disclose polyurethane. Attention, however, is directed to the Poppe reference, which discloses another pressurized construction adhesive applicator system comprising one-part construction adhesive that is a moisture curing polyurethane (par. 0002).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Poppe reference by employing moisture curing polyurethane because it is a well-known construction adhesive used in many fields (par. 0002 of Poppe).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Silvers et al. (20040147663).
Regarding claim 5, the modified Fontaine DIFFERS in that it does not disclose said one-part construction adhesive is substantially free of volatile organic compounds (VOC) solvent. Attention, however, is directed to the Silvers reference, which discloses another adhesive substantially free of volatile organic compounds (VOC) solvent (par. 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Silvers reference by employing an adhesive that is substantially free of volatile organic compounds (VOC) solvent for the purpose of minimizing health and environmental hazards (par. 0005 of Silvers).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Zhang et al. (20150259459).
Regarding claim 6, the modified Fontaine DIFFERS in that it does not disclose said one-part construction adhesive is substantially free of a blowing agent. Attention, however, is directed to the Zhang reference, which discloses another composition that is substantially free of a blowing agent (par. 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Zhang reference by making the adhesive .
Claims 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Silvers et al. (20040147663) and Zhang et al. (20150259459).
Regarding claim 7, the modified Fontaine DIFFERS in that it does not disclose said one-part construction adhesive is substantially free of both VOC solvent and a blowing agent.
In regard to the VOC solvent, attention is directed to the Silvers reference, which discloses another adhesive substantially free of volatile organic compounds (VOC) solvent (par. 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Silvers reference by employing an adhesive that is substantially free of volatile organic compounds (VOC) solvent for the purpose of minimizing health and environmental hazards (par. 0005 of Silvers).
In regard to the blowing agent, attention is directed to the Zhang reference, which discloses another composition that is substantially free of a blowing agent (par. 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Zhang reference by making the adhesive substantially free of a blowing agent for the purpose of protecting the environment (par. 0020 of Zhang).
Regarding claim 14, the modified Fontaine discloses a process of making an applicator system of claim 1 comprising: adding to a metal canister (105 of Hammarth) with between 4.2 and 4.6 liters of (par. 0008 of Hammarth) a one-part construction adhesive (400 of Hammarth); sealing said canister with a lid (120 and 125 of Hammarth); pressurizing said canister with a pressurant (115 of Hammarth) via a gas fitting (120 of Hammarth), said gas fitting adapted to couple to a tube (190 of Hammarth) terminating in a distal applicator (200 of Hammarth) having a trigger (360 of Hammarth).
The modified Fontaine DIFFERS in that it does not disclose the adhesive is substantially devoid of VOC solvent and blowing agent. 
In regard to the VOC solvent, attention is directed to the Silvers reference, which discloses another adhesive substantially free of volatile organic compounds (VOC) solvent (par. 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Silvers reference by employing an adhesive that is substantially free of volatile organic compounds (VOC) solvent for the purpose of minimizing health and environmental hazards (par. 0005 of Silvers).
In regard to the blowing agent, attention is directed to the Zhang reference, which discloses another composition that is substantially free of a blowing agent (par. 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Zhang reference by making the adhesive 
Regarding claim 15, the process further comprising coupling said tube to said gas fitting (Fig. 2 of Hammarth).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Adams et al. (20150231655).
Regarding claim 8, the modified Fontaine DIFFERS in that it does not disclose said pressurant is nitrogen. Attention, however, is directed to the Adams reference, which discloses another adhesive dispenser comprising a pressurant that is nitrogen (par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Adams reference by employing nitrogen because it is a well-known type of pressurant.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of McMahon et al. (20070194052).
Regarding claim 10, the modified Fontaine DIFFERS in that it does not disclose said one-part construction adhesive has a viscosity of 2,000 to 5,000 centipoise for said one-part construction adhesive. Attention, however, is directed to the McMahon reference, which discloses another adhesive dispenser comprising an adhesive having a viscosity of 2,000 to 5,000 centipoise (par. 0062).
.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of Braun et al. (20040024077).
Regarding claims 11 and 12, the modified Fontaine DIFFERS in that it does not disclose said one-part construction adhesive further comprises at least one additive of a filler, a curative, a defoamer, and a reactive dye, and a diluent to reduce viscosity. Attention, however, is directed to the Braun reference, which discloses another adhesive dispenser comprising a reactive dye (par. 0050) and a diluent (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Braun reference by employing additives such as a reactive dye and diluent for the purpose of obtaining a composition with a desired color and properties based on the requirements of the application.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al. and Collins as applied to claim 1 above, and further in view of McMahon et al. (200502181157).
Regarding claim 16, the modified Fontaine discloses a process of using the pressurized construction adhesive applicator system of claim 1 comprising: aligning the 
The modified Fontaine DIFFERS in that it does not disclose adjusting the nozzle to control bead size of dispensed adhesive and moving the nozzle to form a bead line. Attention, however, is directed to the McMahon reference, which discloses another adhesive dispenser and method comprising adjusting a nozzle to control bead size of dispensed adhesive (par. 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the McMahon reference by adjusting the nozzle to control bead size of dispensed adhesive for the purpose of achieving a bead of a desired size. It also would have been obvious to move the nozzle to form a bead line for the purpose of applying a sufficient amount of adhesive based on the requirements of the application.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al., Collins, and McMahon et al. as applied to claim 16 above, and further in view of Hamme (3312585).
Regarding claim 17, the modified Fontaine DIFFERS in that it does not disclose the process further comprising making interior partition walls in manufactured home production by applying a 0.15 cm to 0.31 cm5ITW-0183US-67132-US bead of the adhesive on a set of studs and headers with a gypsum wallboard applied over the studs, and then mechanically fastening the gypsum wallboard. Attention, however, is directed to the Hamme reference, which discloses another process comprising making interior partition walls in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Hamme reference by employing a process comprising making interior partition walls in manufactured home production as claimed for the purpose of constructing walls in homes. It also would have been obvious to employ a 0.15 cm to 0.31 cm bead based on the amount of adhesive required for the particular application.5ITW-0183US-67132-US
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine in view of Hammarth et al., Collins, and McMahon et al. as applied to claim 16 above, and further in view of Gantenbein et al. (20140339320).
Regarding claim 18, the modified Fontaine DIFFERS in that it does not disclose the process further comprising decoupling the applicator wand from the canister and recycling the canister. Attention, however, is directed to the Gantenbein reference, which discloses a process comprising decoupling the applicator wand from a canister and recycling the canister (par. 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fontaine reference in view of the teachings of the Gantenbein reference by recycling the canister for the purpose of reducing waste.
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
The single input and arrangement of the trigger is taught by Fontaine. 
Applicant’s argument that the Hammarth device cannot extrude a bead is not persuasive because there is no evidence of record to support applicant’s assertion that extruding a bead would gum up and clog the Hammarth applicator or require a complete redesign of the Hammarth device. Applicant argues that the Hammarth passageways are too narrow for extruding a bead, but does not provide evidence that explains why Applicant considers the passageways too narrow. There is also no evidence of record that the Fontaine applicator would be unable to dispense adhesive in the form of a bead. Even if Applicant did provide evidence that showed that the Hammarth passages are too narrow, the argument would nevertheless be unpersuasive because Collins teaches an applicator that is suitable for dispensing a bead and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that modifying the Hammarth reference in view of the Collins reference would require replacing the entire Hammarth applicator is not persuasive for the same reasons stated above. Applicant has not provided any evidence that extruding a bead would require replacing the entire Hammarth applicator.
In response to Applicant’s arguments on page 10 of the remarks that one of ordinary skill in the art would not have been motivated to incorporate the features of the 
Applicant’s argument that the spray gun of Collins requires two inputs and additional features is not persuasive because Collins does not include any disclosure that two inputs or any of the features disclosed in the paragraphs and figures cited by the Applicant are required to dispense adhesive in the form of a bead. On the contrary, Collins teaches that one-component foams (OCF) are commonly used in weatherization applications in which a bead of material is applied (par. 0092 and 0093). The one-component foam, as the name implies, enters the applicator through a single input (115 of Collins) from a canister (110 of Collins) and does not require the second input (see the last sentence of par. 0094 of Collins), which is instead used for dispensing a spray pattern (par. 0095 of Collins). 
Applicant’s comments on pages 10 and 11 of the remarks disparaging the design of the Collins apparatus (e.g. trip hazards, imbalanced spray gun, easy portability, size of the system, etc.) are not persuasive because they are not recited in the claimed invention.
Applicant’s argument that Collins requires an air compressor is not persuasive because Collins only requires the air compressor for dispensing a spray pattern, not a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754